                                           Case 3:18-cv-03945-RS Document 38 Filed 11/26/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SYED NAZIM ALI,
                                  10                                                      Case No. 18-cv-03945-RS
                                                        Plaintiff,
                                  11
                                                 v.                                       JUDGMENT
                                  12
Northern District of California
 United States District Court




                                         APPLE INC.,
                                  13
                                                        Defendant.
                                  14

                                  15          Pursuant to the order granting Defendant’s motion to dismiss the First Amended

                                  16   Complaint with prejudice, issued concurrently with this order, the Court hereby enters judgment in

                                  17   favor of Defendant and against Plaintiff.

                                  18

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: 11/26/2018

                                  22                                                  ______________________________________
                                                                                      RICHARD SEEBORG
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
